Citation Nr: 1511653	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability of the upper extremities, manifested by numbness and weakness.

2.  Entitlement to service connection for a disability of the lower extremities, manifested by numbness and weakness.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and R. S. 


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

A claim for an increased rating for posttraumatic stress disorder has been raised (in a December 2014 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues seeking service connection for disabilities of the upper and lower extremities manifested by numbness and weakness, a low back disability, a cervical spine disability and bilateral hearing loss are REMANDED to the AOJ.   VA will notify the Veteran if action is required


FINDING OF FACT

The Veteran's hypertension is reasonably shown to have been manifested to a compensable degree within one year following his separation from service.

CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A January 1976 report of medical history shows the Veteran denied a history of high blood pressure.  The service treatment records (STRs) are silent regarding hypertension.  They do not include a service separation examination report.

On September 1976 VA general medical examination, the Veteran's blood pressure readings were 150/90, 140/80, 140/90, 140/90 and 140/80; there was related diagnosis provided.

VA outpatient treatment records show that when the Veteran was seen in October 1976, his blood pressure was 160/100.  The elevated blood pressure was discussed with the Veteran, who indicated he had an appointment scheduled with a private physician the following week concerning this problem.  In March 1977, blood pressure was again 160/100.  In July 2001 it was noted that hypertension had been diagnosed seven years earlier. 

On August 2011 VA examination for hypertension, the Veteran reported he had hypertension diagnosed within one year following his separation from service.  The examiner noted that records from 1976 and 1977 confirmed moderately elevated systolic/diastolic blood pressure, but there was no indication that hypertension was diagnosed at those visits.  He also noted that there are no notes in the record from 1977 until the Veteran commenced care with VA in 1998.  The diagnosis was hypertension.  He opined it was less likely than not that the Veteran's elevated blood pressure readings in October 1976 and March 1977 represented the clinical onset of hypertension.  The examiner acknowledged that the blood pressure readings on those occasions were elevated, but such readings were the only ones prior to those documented in a VA note in 1998, by which time the Veteran was taking medication for hypertension.  He added there is no reliable method to determine when the Veteran actually had the diagnosis of hypertension established.

During the January 2015 hearing before the undersigned, the Veteran testified that he had been taking medications for blood pressure since "shortly" after he was discharged.  He added that he was unable to obtain the records.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including hypertension as a cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the record reasonably shows that hypertension was manifested to a compensable degree in the first postservice year, warranting service connection for such disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137).  The record shows that that elevated blood pressure readings reflecting hypertension were documented on multiple occasions in the first postservice year.  Significantly, it was also noted then (in the record) that he was to see his private provider for the hypertension.  At the hearing before the undersigned, he gave sworn testimony (which the Board accepts as credible) that he was placed on medication for hypertension by his private provider (whose records are unavailable-which is reasonable , given the length of the intervening period) in the first postservice year (establishing that the hypertension was then of a compensable degree).  While a VA examiner has provided an opinion against the Veteran's claim, that provider's summation of the history of the disability does not acknowledge that the Veteran was seen by a private provider for hypertension soon postservice (as shown by contemporaneous notation and his sworn testimony).  Therefore, that opinion cannot be found dispositive.  All requirements for establishing presumptive service connection for hypertension are met.


ORDER

Service connection for hypertension is granted.


REMAND

There is conflicting medical evidence with respect to the  claims of service connection for disabilities of the upper and lower extremities manifested by numbness and weakness, and for low back and cervical spine disabilities.  In August 2011 a VA physician indicated that there was no diagnosis of cervical myofasciitis, and no established diagnosis relating to the claim of lumbar pain or low back myofasciitis.  He noted the diagnosis of cervical myofasciitis by a chiropractor in 2004 related to the Veteran's complaint of  constant stabbing scapula pain, right shoulder pain with numbness down the right arm and "tingling of the upper, mid, and lower back pain radiating pain and numbness down right lateral thigh."  He commented that the current description of pain does not resemble the description given by the chiropractor and has not been presented in this form again.  The examiner added that what was clearly diagnosed in service was levator scapula syndrome, which is not the more recent diagnosis of cervical spondylosis.  He further stated that lumbar myofasciitis diagnosed in 2004 based on symptoms that do not appear to have persisted would be considered an acute condition, not a chronic, recurrent disability  He stated that the Veteran had no lumbar spine condition, to include lumbar radiculitis, and no confirmed cervical radiculitis.  He stated that the report from the chiropractor appears to create diagnoses of the cervical and lumbar spine with associated radiculitis, which cannot be confirmed by other providers.

The chiropractor referred to by the VA physician, D. Olson-Warford thereafter submitted a July 2012 statement wherein she noted she had again examined the Veteran that month.  She noted that the type of severe degeration noted on current cervical spine X-rays can and will cause pressure on the C6-7 nerve root, which innervates the lower arm, the hand and several muscles that originate from the neck and go down into the upper to mid thoracic spine, which can create a sensation of pain in the upper to mid back and the neck and pain, numbness and/or tingling in the arm. The diagnoses were cervical neuritis, thoracic neuritis, spinal enthesopathy, cervical spondylosis, cervical degenerative joint disease, cervical degenerative disc disease and cervical and thoracic muscle spasms.  These conflicting opinions must be resolved.

The Veteran also seeks service connection for bilateral hearing loss.  An audiogram approximately five months prior to his separation from service does not show a hearing loss disability.  

On VA audiometric examination in August 2011, the Veteran had a bilateral conductive hearing loss.  The examiner commented that the hearing loss was due to the Veteran's mastoidectomy/cholesteatomas, and there was no evidence of a noise-induced hearing loss.  

A private physician, R.C. Matteucci, M.D., has submitted several statements on the Veteran's behalf.  In June 2010, he noted the Veteran had been exposed to loud noises in service, even though he was trained as an artillery clerk.  Audiometry revealed a conductive hearing loss, with a fairly significant sensorineural hearing loss in the right ear.  The examiner stated this could be due to the loud noise exposure.  It was also noted the Veteran had a conductive loss in the right ear.  Dr. Matteucci stated that people exposed to loud noise, such as artillery, have a great chance of gradual hearing loss over time, and there is a possibility that the Veteran's sensorineural hearing loss was a consequence of his exposure to loud noise in service.  In November 2012, the physician noted that an audiogram (by Dr. Horn) in 1995, prior to the Veteran's surgery, showed a typical noise-induced sensorineural hearing loss in the left ear.  He concluded that the nerve portion of the Veteran's hearing loss was due to loud noise in service.  

Service connection has been established for tinnitus.  In reaching that determination, the it was noted that the Veteran was assigned to a field artillery unit and conceded that he was exposed to noise trauma by virtue of such service. 

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for disabilities of the upper and lower extremities, the cervical spine and the lumbar spine, as well as for bilateral hearing loss since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The Veteran should be asked to provide pertinent information concerning the 1995 hearing tests from Dr. Horn.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  

2.  After the development ordered above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of any disabilities of the upper or lower extremities, the cervical spine and the lumbar spine found.  The examiner should identify each such disability entity found (by diagnosis) and offer an opinion regarding its etiology, and specifically whether it is related to complaints noted in service.  The opinion should address each of the opinions offered by the Veteran's private chiropractor and the VA examiner in the matter in turn, expressing agreement or disagreement with each (accompanied by rationale that responds to the rationale and citations offered in those opinions.

The examiner must include rationale with the opinion offered.

3.  After the development ordered above is completed, the AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss.  The examiner should address the opinion of Dr. Matteucci, expressing (with rationale included) agreement or disagreement..  

The examiner must include rationale with the opinion offered.

4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


